Citation Nr: 1532564	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), to include service connection for the cause of the Veteran's death and pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.  He died in May 2007, and the appellant has filed a claim as his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  The RO in Portland, Oregon, certified the appeal to the Board. 

In June 2014, the appellant testified before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

In August 2014, the Board remanded the issue currently on appeal to the Agency of Original Jurisdiction (AOJ) for additional development and dismissed the issue of entitlement to accrued benefits and to DIC benefits pursuant to 38 U.S.C.A. § 1318.  The case has since been returned to the Board.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes VA medical opinions dated in September 2014 and March 2015.  Virtual VA includes a copy of the June 2014 hearing transcript.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in May 2007, and the immediate cause of death was end stage renal failure.  

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss and tinnitus.  

3.  The cause of the Veteran's death, to include end stage renal disease and hypertension, developed many years after service and was not the result of a disease or injury incurred in active service

4.  The Veteran's death was not caused by treatment at a VA facility or the failure of VA doctor's to provide timely or proper care for an abdominal aorta/blockage.  


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1151, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Court has held that additional, detailed notice requirements apply in the context of a claim for DIC benefits based on service connection for the cause of death.  In particular, this notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In this case, the RO provided the appellant with a notification letter in January 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the appellant of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  This letter satisfied the Hupp notification requirements.  To the extent that the Dingess notice requirements are applicable to DIC claims, the Board notes that the January 2010 letter did not satisfy these requirements.  However, the Board has denied the claim in the decision below, and such, there is no effective date is to be assigned.  Thus, any questions as to the appropriate effective date to be assigned are rendered moot, and there is no prejudice.

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the appellant and her representative, as well as a transcript of the June 2014 hearing.

In addition, VA medical opinions were obtained in May 2010, September 2014, and March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim).  In August 2014, the Board remanded the matter to obtain a supplemental VA medical opinion.  The AOJ obtained supplemental opinions in September 2014 and March 2015.  The Board finds that the VA opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file and consideration of the Veteran's pertinent medical history, as well as the appellant's statements.  The adequate opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Barr, 21 Vet. App. at 311.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met and that the AOJ has substantially complied with the Board's August 2014 remand instructions.  38 U.S.C.A. § 5103A(a); see Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The appellant also testified at a hearing before the undersigned Veterans Law Judge in June 2014.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony and questioning by her representative, demonstrated her actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.






II.  Law and Analysis

DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

In this case, the appellant has claimed DIC benefits under two theories of entitlement.  She initially alleged that the Veteran's death was caused by VA's failure to timely diagnose and properly treat his abdominal ischemia, pursuant to 38 U.S.C.A. § 1151.  (See e.g., Statement in Support of Claim dated in June 2007, electronic mail to N.S. dated in August 2009.)  During the Board hearing, she also raised the theory that the Veteran's hypertension, which led to his chronic renal failure and death, was related to his military service.  See Board Hearing Transcript (Tr). at 13.  

In determining whether the disorder that resulted in the death of a veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension is generally defined as diastolic pressure, which is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must generally be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

In addition, if additional disability or death is found, two principal criteria determine whether it is compensable under 38 U.S.C.A. § 1151.  First, the additional disability or death may qualify for compensation if the disability or death is not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability or death, the proximate cause of the additional disability or death must have been carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or an event not reasonably foreseeable.  These provisions apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

Thus, section 1151 contains two causation elements.  A veteran's death or disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

In determining whether compensation is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (volume 2) reflect that, at his March 1943 induction examination, his cardiovascular system was normal, and his blood pressure was 140/90.  At his April 1943 entrance examination, his heart and blood vessels were normal; his blood pressure was 140/90.  His treatment records are unremarkable for any complaints, treatment, or diagnoses related to hypertension.  At his November 1945 discharge examination, his cardiovascular system and heart were normal.  The Veteran's blood pressure was 130/80 before exercising, and three minutes after exercising, his blood pressure was 142/86.

A September 1993 VA history and physical examination reflects that the Veteran reported that he had had three heart attacks beginning in 1984.  He also reported having a 15-year history of hypertension (i.e., beginning in approximately 1978) (volume 5).  A November 1998 VA administrative note reflects that the Veteran reported that he had had hypertension "most of [his] life" and began receiving treatment in 1984 (volume 17). 

The Veteran developed severe abdominal distress in July 1993, lost 70 pounds, and was ultimately diagnosed with mesenteric ischemia in January 1994.  See January 1994 Discharge Summary, Portland VA Medical Center (VAMC) (volume 3).  A January 1994 visceral angiogram revealed tight celiac stenosis, mild stenosis of the left renal artery, and total occlusion of the superior mesenteric artery and patent inferior mesenteric artery as well as aortoiliac occlusive disease.  Id.  The Veteran underwent an aorto-bifemoral bypass with inferior mesenteric artery reimplantation and superior mesenteric artery bypass in January 1994.  Id.  Subsequent records reflect that the Veteran developed renal insufficiency, which led to chronic renal failure.  He underwent renal artery stent placement in June 2001 with some initial improvement (volume 4); however, his kidney function continued to decline.  In May 2003, he developed enterococcal bacteremia, which led to acute renal failure and renal damage requiring hemodialysis (volume 8).  The Veteran's medical history was complicated by hypertension, coronary artery disease, peripheral vascular disease, gout, hyperlipidemia, diverticulosis, nephrocalcinosis, and prostate cancer.  He ultimately passed away in May 2007 at the age of 82.  His death certificate reflects that the immediate cause of death was end stage renal failure (volume 19). 

VA treatment records reflect that the Veteran's nephrologist (Dr. S.A.) believed his chronic renal failure was due to hypertension and renal artery stenosis.  See e.g., September 2003 VA Renal Clinic Note (volume 4). 

In May 2010, the AOJ obtained a VA medical opinion.  The examiner reviewed the claims file and noted the appellant's contention that VA doctors failed to provide timely or proper care for an abdominal aorta blockage/stomach vascular problem between 1993 and 1994.  The examiner indicated that there was no evidence that the Veteran's treatment for abdominal pain and vascular blockage in 1993 involved carelessness, negligence, lack of proper skill, error in judgment, or any similar instance of fault on VA's part.  Significantly, she also stated that there was no indication that this treatment led to his death from end stage renal failure.  She further noted that there was no evidence of a disability, or aggravation of an existing disability, that occurred through care or treatment the Veteran received at the VA.  Rather, she opined that the Veteran's death from end stage renal disease was "most likely caused by or a result of chronic and severe hypertension, which started at least as early as 1984."  

In September 2014, a VA examiner reviewed the claims file and opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The examiner reviewed the Veteran's service medical records and opined that the blood pressure readings were normal in that era and only borderline by today's standards.  She also noted that the medical records after service were sparse until the late 1980s and that it was unclear whether he required treatment for hypertension prior to the 1984 heart attack; however, it was noted that his hypertension was "mild" in 1988.  Therefore, the examiner opined that it seemed "unlikely that it existed for a very long period of time since the natural history of early onset hypertension is that over time it tends to worsen ...my suspicion is that [V]eteran was first formally treated for hypertension begining [sic] in 1984 at the time when he required medical treatment for his coronary artery disease/MI."  The examiner also addressed the lay statements of record, stating:

Thus, though we have veteran/spousal statements that his hypertension was 'lifelong', such statements are clearly contradicted by the STR evidence that did not show hypertension during service and by the 1980's era documentation of only 'mild' hypertension at that point.

In March 2015, another VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran's hypertension was incurred in or aggravated by active duty service; manifested to a compensable degree within on year of discharge from active duty service; or was otherwise related to an event, injury, or disease incurred during active duty service.  The examiner explained:

Review of STRs shows that veteran's blood pressure was at the upper limit of normal (140/90) when he was examined in March 1943 (induction exam) and April 1943 (entrance exam).  No further testing or evaluation occurred during military service, and on discharge exam his blood pressure level was NORMAL (130/80) and only increased slightly with exercise (142/86 following 3" of exercise), which is also a normal finding. 

Apparently, [the Veteran] did not develop hypertension until 1978 (this is the earliest date given in the records).  By 1978, the [V]eteran had been out of military service for 33 years, and was now 53 years old.  Per review of the medical records, [V]eteran smoked for at least 20 years (one mention in chart says 40 years, but 20 years is mentioned more than once), and drank a fifth of whiskey and a 6 pack of beer per week, per [V]eteran's own statements as documented in medical records.  Both of these factors (smoking tobacco and drinking alcohol) are known risk factors for the development of essential hypertension.

The examiner also noted that the Veteran had a very long and complicated history of vascular disease and atherosclerosis, including both coronary and peripheral arteries and that smoking tobacco and drinking alcohol were known risk factors for developing these conditions.  She also indicated that the renal artery stenosis and stenting of the narrowed renal artery in 2001 was a complication of his hypertension and not the cause of it.  The examiner opined that the Veteran's progression followed a typical pattern for essential hypertension with progression into complicated hypertension with end-organ damage, including in this case, end stage renal disease.  The examiner cited medical articles to support her conclusions.  

In this case, the evidence indicates that the Veteran died of end stage renal disease caused by hypertension.  The most probative and competent evidence indicates that the Veteran's hypertension did not manifest in service or to a compensable degree within one year after discharge from service.  The contemporaneous medical records indicate that the Veteran reported that he was diagnosed with hypertension in 1978, which was 33 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the March 2015 VA examiner opined that the Veteran's hypertension was not otherwise related to an event, injury, or disease during service, noting that the Veteran had multiple risk factors for essential hypertension that were unrelated to his military service.  

Turning to the appellant's claim for DIC pursuant to 38 U.S.C.A. § 1151, the most probative and competent evidence indicates that the Veteran's abdominal aorta blockage in 1993 and 1994 did not cause or contribute to his death in 2007.  Furthermore, the VA examiner opined that there was no evidence of fault on the part of VA in the care rendered for the abdominal aorta blockage, no evidence of additional disability, and no evidence of an unforeseen event.  Rather, she opined that the Veteran's death from end stage renal disease was "most likely caused by or a result of chronic and severe hypertension, which started at least as early as 1984."  

If the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record does not demonstrate additional disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

In reaching these determinations, the Board finds that the appellant's lay assertions are outweighed by the contemporaneous medical records and the opinions provided by the VA examiners discussed in detail above.  The Board acknowledges that the appellant is competent to report what she observed and to relay what healthcare providers told her regarding the Veteran's treatment.  However, she is not competent to provide an opinion on a complex medical matter such as the etiology of the Veteran's hypertension or the cause of his death.  

Nevertheless, even assuming that the appellant is competent to provide a medical opinion, the Board finds that the VA examiners' opinions discussed above are more detailed and probative than the lay statements, as they are based on a review of the claims file, as well as on the clinicians' medical expertise.  The opinions are also supported by an adequate rationale.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the claimant, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012). 

In light of the above, the Board finds that the criteria for entitlement to DIC based on service connection for the cause of the Veteran's death and pursuant to 38 U.S.C.A. § 1151 have not been met, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to DIC, to include service connection for the cause of the Veteran's death and pursuant to 38 U.S.C.A. § 1151, is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


